Adams, Oh. J.
We do not think that the issue was so changed as to call for evidence different from that apparently called for under the original issue. It appears to us, there*507fore, that the continuance was unnecessary. The defendant then might have protected itself by waiving the order for a continuance, after seeing that it was accompanied by the order for the payment of costs. After accepting the unnecessary order for a continuance, accompanied by the order for the payment of costs, we do not think that it should be heard to complain of the latter order. Affirmed.
Reed, J., dissenting.